Title: From Thomas Jefferson to Harry Innes, 23 January 1800
From: Jefferson, Thomas
To: Innes, Harry



Dear Sir
Philadelphia Jan. 23. 1800.

Your favor of Dec. 6. I recieved here on the 30th. of the same month, and have to thank you for the papers it contained. they serve to prove that if Cressap was not of the party of Logan’s murderers, yet no injury was done his character by believing it. I shall while here this winter publish such material testimony on the subject as I have recieved; which by the kindness of my friends will be amply sufficient. it will appear that the deed was generally imputed to Cressap by both whites & Indians, that his character was justly  stained with their blood, perhaps that he ordered this transaction, but that he was not himself present at the time. I shall consequently make a proper change in the text of the Notes on Virginia, to be adopted if any future edition of that work should be printed.
With respect to the judiciary district to be established for the Western states nothing can be wilder than to annex to them any state on the Eastern waters. I do not know what may be the dispositions of the House of Representatives on that subject, but I should hope, from what I recollect of those manifested by the Senate on the same subject at the former session that they may be induced to set off the Western country in a distinct district. and I expect that the reason of the thing must bring both houses into the measure.
The Missisipi territory has petitioned to be placed at once in what is called the second stage of government. surely such a government as the first form prescribed for the territories is a despotic oligarchy without one rational object.
I had addressed the inclosed letters to the care of the postmaster at Louisville; but not knowing him, I have concluded it better to ask the favor of you to avail them of any passage which may offer down the river. I presume the boats stop of course at those places.
We have wonderful rumors here at this time. one that the king of England is dead. as this would ensure a general peace, I do not know that it would be any misfortune to humanity. the other is that Buonaparte, Sieyes, & Ducos have usurped the French government. this is West-India news, and shews that after killing Buonaparte a thousand times they have still a variety of parts to be acted by him. were it really true——while I was writing the last word a gentleman enters my room, and brings a confirmation that something has happened at Paris. this is arrived at New York by a ship from Corke. the particulars differ from the West India account. we are therefore only to believe that a revolution of some kind has taken place, & that Buonaparte is at the head of it. but what are the particulars & what the object we must wait with patience to learn. in the mean time we may speak hypothetically. if Buonaparte declares for royalty either in his own person or of Louis XVIII. he has but a few days to live. in a nation of so much enthusiasm there must be a million of Brutuses who will devote themselves to death to destroy him. but, without much faith in Buonaparte’s heart, I have so much in his head, as to indulge another train of reflection. the republican world has been long looking with anxiety on the two experiments going on of a single elective Executive here, & a plurality there. opinions have been considerably divided on the event in both countries. the greater opinion  there has seemed to be heretofore in favor of a plurality. here it has been very generally, tho not universally in favor of a single elective executive. after 8. or 9 years experience of perpetual broils & factions in their Directory, a standing division (under all changes) of 3. against 2. which results in a government by a single opinion, it is possible they may think the experiment decided in favor of our form, and that Buonaparte may be for a single executive, limited in time & power, & flatter himself with the election to that office; & that to this change the nation may rally itself. perhaps it is the only one to which all parties could be rallied. in every case it is to be feared & deplored that that nation has yet to wade through half a century of disorder & convulsion. these however are conjectures only, which you will take as such, and accept assurances of the great esteem & attachment of Dear Sir Your friend & servt

Th: Jefferson

